Citation Nr: 9919927	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-19 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors and Dependents Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to December 
1968 and from January 1973 to May 1990.  He died in April 
1996.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).


FINDINGS OF FACT

1.  The veteran died on April [redacted] 1996, at age 48, due to a 
metastatic brain tumor.

2.  At the time of death, the veteran was not service-
connected for any disabilities.

3.  There is no competent evidence that a disability related 
to active service caused, hastened, or materially and 
substantially contributed to the veteran's death.

4.  The veteran is not shown to have died from a service-
connected disability or to have had a total and permanent 
disability resulting from a service-connected disability.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for Survivors and Dependents Educational 
Assistance under Chapter 35, Title 38, United States Code, 
have not been met.  38 U.S.C.A. §§ 3501, 5107 (West 1991); 
38 C.F.R. § 21.3021 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Cause of Death

The appellant contends that the veteran's brain tumor was 
present while he was on active duty.  Specifically, she 
believes that headaches and personality changes which the 
veteran experienced during active service were early 
manifestations of the brain tumor.  A claimant of Dependency 
and Indemnity Compensation benefits is entitled to service 
connection for cause of death if a service-connected or 
compensable disability caused, hastened, or substantially and 
materially contributed to the death.  38 U.S.C.A. § 1310(b) 
(West 1991).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 3.312 
(1998).

The threshold question for the Board, however, is whether the 
appellant has presented a well-grounded claim for service 
connection.  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  See 
38 U.S.C.A. § 5107(a) (West 1991);  Murphy v. Derwinski 1 Vet 
App. 78, 81 (1990).  In a case such as this, where the 
determinative issue involves a question of medical causation, 
competent medical evidence in support of the claim is 
required for the claim to be found well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the appellant in developing the facts pertinent to her claim, 
and the claim must be denied.   Epps at 1467-68 (1997).

The veteran died on April [redacted] 1996.  At the time of death, the 
veteran was in receipt of nonservice-connected pension 
benefits and a special monthly pension based on the need for 
aid and attendance.  The Certificate of Death identifies the 
cause of death as a metastatic brain tumor.

The veteran's service medical records do not show any 
indications of or treatment for a brain tumor.  None of the 
veteran's physical examinations, including the March 1990 
retirement examination, identified any relevant abnormality 
or defect, nor did the veteran ever report a history of 
headaches.  The medical records do reflect that the veteran 
was treated for recurrent sinusitis.  The appellant has 
called attention to entries in June 1983 and August 1988.  On 
those occasions, the veteran complained of feeling very 
anxious and sweating profusely, and of chronic neck pain and 
tingling in his arms.  However, he was found, respectively, 
to have a history of high blood pressure and minor muscle 
tension neckaches.  Service personnel records show that the 
veteran received a Career Counseling and Evaluation letter in 
October 1984 which stated that his performance was falling 
below standard in many areas and that he was not competitive 
with other Marines of his grade.

Private records from Oakridge Counseling Center in 1991 and 
1992 indicate that the veteran was assessed with moderate to 
severe distress syndrome and mixed type dependent avoidance 
personality.  In November 1991, the veteran complained of 
nausea, vomiting, numbness of extremities, nervousness, and 
shakiness.  He related the symptomatology to his recent 
employment as a corrections officer.  A letter dated February 
1992 from the treating psychologist stated that the veteran 
had improved and that he could work again, but noted that he 
continued on an anti-anxiety medication.

Private medical records from Sparrow Hospital and Paul J. 
Jakubiak, M.D., show that the veteran presented in November 
1993 with complaints of dizziness, loss of balance, blurred 
vision, tinnitus, and paresthesis of the left lower extremity 
and both hands for the past three months.  He reported no 
history of headaches, weakness, loss of consciousness, 
seizure, or incontinence.  An MRI of the veteran's brain 
disclosed the presence of a large, complex enhancing mass 
lesion of the right temporal lobe.  Thereafter, the veteran 
underwent a craniotomy, with excision of a brain tumor.  
Following a biopsy of the brain tissue, a diagnosis of 
astrocytoma, Grade III, was rendered.

The veteran's health improved after surgery and he returned 
to work; however, MRIs performed throughout 1994 and 1995 
showed reoccurrence of the brain tumor.  Records from 
Memorial Healthcare Center indicate that the veteran was 
admitted in October 1995 for stabilization of his mood.  The 
veteran complained of moodiness, depression, lack of 
concentration, and short-term memory loss.  He was diagnosed 
with a mood disorder most likely due to central nervous 
system neoplasm.

In January 1996, the veteran underwent another craniotomy.  
The pathology report identified the brain mass as a Grade 
III/IV astrocytoma.  A CT scan in February 1996 discovered 
residual malignant glioma.  Records from Clinton Memorial 
Hospice in March and April 1996 described the veteran as 
bedbound, nonambulatory, confused, disoriented, incontinent, 
with limited vision, and requiring constant care and 
supervision.  His prognosis was listed as terminal.

In September 1996, the appellant submitted four lay 
statements from former Marines who had served with the 
veteran.  All of the statements described the veteran as 
experiencing more frequent, severe headaches during the 
latter years of his active service in the 1980s, as well as 
mood swings and personality change.  They also claimed that 
the veteran did not seek medical attention for fear of it 
reflecting poorly on his job performance.

The appellant also submitted copies of medical literature 
from various sources.  An excerpt from the Department of 
Neurological Surgery, New York University Medical Center, 
described astrocytic tumors, including their grades, 
formation, and treatment.  An excerpt from the University of 
Pennsylvania Cancer Center discussed the types of astrocytic 
tumors, treatment options, and survival rate of patients.  It 
stated that Grade I astrocytomas normally produce epileptic 
seizures and can also cause headaches, paralysis, and 
personality change.  It identified the most frequent symptoms 
of brain tumors as headaches, seizures, nausea or vomiting, 
weakness or loss of feeling, lack of coordination, vision 
changes, drowsiness, and changes in personality, memory, and 
speech.  Medical literature from the University of Southern 
California defined astrocytomas and generally described the 
same symptomatology.

The appellant appeared at a hearing before the RO in August 
1997.  She testified that the veteran's behavior began to 
change in the 1980s and that he experienced more frequent 
headaches.  She believed that he did not seek medical 
treatment for fear of not being retained on active duty.  
After service, he had difficulty securing employment and 
continued to self-medicate his headaches.  When he did obtain 
civilian employment, he was forgetful and exhibited violent 
behavior.  Thereafter, he was diagnosed with a brain tumor in 
November 1993 and had a quarter of his brain removed.

The appellant appeared at a hearing before the undersigned 
Board Member in March 1999.  She testified that the veteran 
underwent a change in his personality in the early 1980s, 
becoming more aggressive and violent.  She stated that his 
headaches started in the mid to late 1970s and became more 
frequent and severe over time.  He used nonprescription 
medication to control them.  He was first diagnosed with a 
brain tumor in November 1993, and following this surgery, he 
did relatively well for a time.  The appellant said that Dr. 
Jakubiak never expressed an opinion as to how long the 
veteran had had the tumor or whether it had evolved from a 
lower grade tumor.  To her understanding, the doctor believed 
that the tumor had started as a Grade III.  However, the 
appellant believed that the veteran's tumor had progressed 
through all grades.

Significantly, the record does not include any competent 
medical evidence of a nexus between the cause of the 
veteran's death and his period of active service.  The 
evidence of record clearly establishes that the veteran died 
from a brain tumor a few years following active service.  
However, the record does not show any treatment for a tumor 
or symptoms medically identified as manifestations of the 
fatal tumor during the veteran's service in the Marine Corps.  
Moreover, the medical evidence suggests that the veteran's 
tumor began as a Grade III with a three-month history of 
symptoms upon discovery in November 1993.  

The Board recognizes that the appellant and coworkers of the 
veteran have claimed that the veteran did suffer from 
headaches and personality changes during active service.  
However, even accepting these statements as credible, the 
appellant has not presented a medical opinion which relates 
this symptomatology to the tumor which caused the veteran's 
death.  The Board cannot rely solely on the appellant's or 
coworkers' statements because evidence of a medical nexus 
cannot be established by lay testimony.  Brewer v. West, 11 
Vet.App. 228 (1998).  

Further, lay opinion evidence, even when coupled with 
reliance on medical treatises, is generally not sufficient to 
satisfy the medical nexus requirement unless the treatise 
evidence discusses generic relationships with a degree of 
certainty such as to present at least plausible causality 
based on objective facts rather than unsubstantiated lay 
medical opinion.  See Sacks v West, 11 Vet. App. 314 (1998) 
and Wallin v. West, 11 Vet. App. 509 (1998).  The treatise 
evidence in this case is not of such specificity as to 
present a plausible nexus to service.  The article on 
astrocytic tumors from the New York University Medical 
Center, for example, refers to an average survival rate for 
Grade 3 astrocytomas, which are faster growing than Grade 1 
and 2 tumors, of 18 months with treatment.  Therefore, the 
record does not establish that a disability related to 
service caused, hastened, or substantially and materially 
contributed to the veteran's death.  Accordingly, there being 
no competent medical evidence linking the veteran's cause of 
death in this case to his period of active service, the 
appellant's claim must be denied as not well grounded.

The appellant has not met her initial burden of submitting 
evidence of a well-grounded claim for service connection; 
therefore, the VA is under no duty to assist her in 
developing the facts pertinent to that claim.  See Epps, 126 
F.2d at 1468.  The Board views this discussion as sufficient 
to inform the appellant of the evidence necessary to well 
ground her claim and of her opportunity to reopen her claim 
at any time.  Essentially, she needs competent medical 
evidence that it was at least as likely as not that the tumor 
which led to the veteran's death in this case was responsible 
for the symptoms she and others have described in service.  

II. Survivors and Dependents Educational Assistance

In order for the appellant to be entitled to educational 
assistance under Chapter 35, Title 38, United States Code, 
the veteran must have died of a service-connected disability, 
or the veteran must have had a service-connected disability 
which produced total disability permanent in nature and died 
while a disability was so evaluated.  See 38 U.S.C.A. 
§ 3501(a)(1)(B)(D) (West 1991); 38 C.F.R. § 21.3021(a)(2) 
(1998).  Since the veteran is not shown to have died of a 
service-connected disability and he was not in receipt of 
compensation for a service-connected disability, it is 
apparent that the appellant does not satisfy the threshold 
requirements for educational assistance under Chapter 35, 
Title 38, United States Code, and her appeal for this benefit 
must be denied.



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.

Entitlement to Survivors and Dependents Educational 
Assistance under Chapter 35, Title 38, United States Code is 
denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

